FILED
K'

 

     

IN CLERK'S OFFICE
U.S, DISTRICT COURT E.D.N.Y,
UNITED STATES DISTRICT COURT vw FEBOA 2000 *
EASTERN DISTRICT OF NEW YORK ~
x race
CASE NO. LONG ISLAND OFFICE
BANK OF THE WEST, ee. é QO ey £9
Plaintiff, ‘ one To
- against - .
g GLASSER, J.
M/V ESCAPE, her engines, tackle, apparel,
appurtenances, etc., having Official No. 1202820 REYES, JR. MJ,

and Hull Serial No. MDNM8078B707, in rem; and
GREGORY BEIDER, in personam,

Defendant.
x

 

COMPLAINT TO FORECLOSE A PREFERRED
SHIP'S MORTGAGE AND FOR DAMAGES

THE COMPLAINT of BANK OF THE WEST, against the M/V ESCAPE, and her
engines, tackle, apparel, etc. in rem, and GREGORY BEIDER, in personam (hereinafter
referred to as "Defendants"), in a cause of enforcement of a First Preferred Ship's
Mortgage and of Contracts, civil and maritime, alleges upon information and belief:

1. This Court has jurisdiction of this matter, pursuant to 28 U.S.C. Section 1333
and 46 U.S.C. Section 31325.

2. This is an Admiralty and Maritime claim within the meaning of Fed. R. Civ. P.
9(h).

3. At all times relevant hereto, BANK OF THE WEST was, and still is, a banking
institution, organized and existing under the laws of the United States of America, with a
principal place of business at 2527 Camino Ramon, NC-BR7, San Ramon, CA 94583-

5172.

 
4. At times relevant hereto, the Defendant, M/V ESCAPE, is and was a vessel
documented under the laws of the United States in the name of GREGORY BEIDER.

5, Upon information and belief, the Defendant vessel is presently berthed within
the jurisdiction of this court.

6. Upon information and belief, the Defendant, GREGORY BEIDER, is a
resident of Staten Island, New York, and is sui juris.

7. On or about July 13, 2007, Defendant GREGORY BEIDER purchased a
certain 2007 Meridian 341 NSB, Hull Serial Number MDNM8078B707, said vessel
being named ESCAPE and having Official No. 1202820.

8. In connection with the aforesaid purchase, the Defendant, GREGORY
BEIDER, executed a Retail Installment Contract and Security Agreement on April 21,
2007, wherein said parties granted a security interest in and to aforesaid vessel, her
engines, tackle, appurtenances and the like to MARINEMAX SURFSIDE 3 (A true and
correct copy of the Retail Installment Contract and Security Agreement (the “Note”) is
attached hereto and incorporated herein as EXHIBIT "A".)

9. On or about April 21, 2007, the Note and all related documents and interests
were assigned to BANK OF THE WEST. (The Assignment is attached hereto as part of
the Note EXHIBIT "A”).

10. In furtherance of the perfection of the security interest in and to the vessel, a
First Preferred Ship's Mortgage was executed by Defendant GREGORY BEIDER, and
was recorded on or about July 16, 2007, in Batch Number 596414, Document ID
7471104. (A true copy of the First Preferred Ship's Mortgage (the “Mortgage’”) is

attached herein and incorporated herein as EXHIBIT "B".)

 

 
11. Plaintiff presently owns and holds the Note and Mortgage. The original
principal amount of said Installment loan Note and Mortgage was One Hundred Fifty
Thousand and 00/100 Dollars ($150,000.00), plus interest.

COUNT |

12. Plaintiff, BANK OF THE WEST, repeats and realleges each and every
allegation contained in paragraphs "1" through "11", as if set forth at length herein.

13. Defendant GREGORY BEIDER defaulted upon his obligations pursuant to
the Note and Mortgage by failing to make the payments due to Plaintiff BANK OF THE
WEST since May 2019. (See demand letter from Plaintiffs counsel attached hereto
and incorporated herein as EXHIBIT "C".)

14. Plaintiff, BANK OF THE WEST, has elected, under the terms of the Note
and Mortgage, to accelerate the remaining balance of $97,840.13 as of December 12,
2019, and to declare said amount due and payable in full since Defendant GREGORY
BEIDER has suffered and permitted the Defendant vessel to be run into debt.

15. Despite numerous demands for payment, no payment has been
received.

16. All prerequisites to the maintenance of this action have been waived,
performed or complied with.

17. | The remaining principal balance and interest due the Plaintiff upon said
obligation is $97,840.13 as of December 12, 2019, together with currently accruing
interest at the rate of $16.23 per diem, and an amount due for attorney's fees,
reasonable court costs, and repossession and any and all other costs relating to this

foreclosure action all pursuant to the Note and Mortgage.

 
18. Plaintiff is obligated to pay its attorneys, TAROFF & TAITZ, LLP, a
reasonable fee.

WHEREFORE, judgment is demanded in favor of Plaintiff, BANK OF THE
WEST, against the Defendant vessel, ESCAPE, her engines, tackle, appurtenances,
etc., for foreclosure of the Preferred Ship's Mortgage held by the Plaintiff against said
vessel; and further that said vessel be sold as provided by law, free and clear of its liens
and proceeds of said sale first applied to the costs of this action, costs of repossession
and attorney's fees, and then to the principal and interest balance due, all according to
the terms of the Note and Mortgage, as well as such other relief as may be just and
appropriate under the circumstances.

COUNT Il

19. Plaintiff repeats and realleges each and every allegation contained in
paragraphs "1" through "18" as if set forth at length herein.

20. Pursuant to the terms of the Installment Note and Mortgage, Defendant
GREGORY BEIDER obligated himself to pay the sum of $150,000.00, plus interest, for
and on behalf of and as consideration for the purchase of the vessel, ESCAPE, her
engines, tackle, appurtenances, etc.

21. The payment due and owing to Plaintiff BANK OF THE WEST in the sum
of $97,840.13 has not been made, therefore the full balance owing to BANK OF THE
WEST, thereon has been accelerated and declared due and owing by the Plaintiff
pursuant to the terms and conditions of the Note and Mortgage.

22. All prerequisites to the maintenance of this action have been waived,

performed or complied with.

 
23. The remaining principal balance due the Plaintiff upon said obligation, is
$97,840.13, as of December 12, 2019, including interest, together with currently
accruing interest at the rate of $16.23 per diem, reasonable attorney's fees, court costs
and any and all other costs relating to this foreclosure action and/or repossession all
pursuant to the terms of the Note and Mortgage.

24. Plaintiff has retained the law firm of TAROFF & TAITZ, LLP, and is obligated
to pay them reasonable attorney's fees.

WHEREFORE, judgment is demanded in favor of the Plaintiff, BANK OF THE
WEST, against the Defendant GREGORY BEIDER for the principal amount of
$97 840.13, plus interest; court costs; reasonable attorney's fee, and any and all costs
relating to the foreclosure and/or repossession and/or default of the Note and
Mortgage, all pursuant to the terms of the Note and Mortgage, as well as any deficiency
judgment and any and all other relief that this Court deems just and appropriate under
the circumstances.

Dated: Bohemia, New York
February 21, 2020
Yours, etc.
TAROFF & TAITZ, L.L.P.
Attorneys for Plaintiff BANK OF THE WEST
630 Johnson Avenue, Suite 105

Bohemia, NY f\171
(631) 475-4400\/

  

By:

Steven TE it
TO:

GREGORY BEIDER
Defendant in personam
51 Braisted Avenue
Staten Island, NY 10314

 

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
CASE NO.
BANK OF THE WEST,
Plaintiff, IN ADMIRALTY
- against - | AFFIDAVIT

M/V ESCAPE, her engines, tackle, apparel,
appurtenances, etc., having Official No. 1202820
and Hull Serial No. MDNM8078B707, in rem; and
GREGORY BEIDER, in personam,

Defendant.

 

STATE OF NEW YORK _ )
) SS.;

COUNTY OF SUFFOLK )

STEVEN TAITZ, being duly sworn, deposes and says:

1. |am amember of the law firm of TAROFF & TAITZ, LLP, the attorneys for
the Plaintiff herein.

2. | have read the foregoing Complaint, know the contents thereof, and believe
the same to be true to the best of my knowledge, information and belief.

3. The sources of my information and the grounds of my belief are the

documents in my possession and statements and records furnished to me by the

Plaintiff. | am authorized to act for the Plaintiff.

 
Case 1:20-cv-00988-ILG-RER Document 1. Filed 02/24/20 Page 7 of 7 PagelD #: 7

4. The reason that this verification is made by the attorney is that Plaintiff is

a corporation with no offices or party within the district.

 

 

 

STEVEN TAIFZ
Sworn to before me this
AXE day of FEBCUAICT, 2020
Clrate e luest-—
Notary Public 0D
ANGELA PESQUEIRA

Notary Public, State of New Y
:9 ork
No. XX-XXXXXXX, Suffolk County
Term Expires May 31, 20272 —
